Citation Nr: 0942102	
Decision Date: 11/04/09    Archive Date: 11/09/09

DOCKET NO.  05-07 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for Paget's disease.

2.  Entitlement to a rating in excess of 40 percent for spine 
disability characterized as lumbago, from August 7, 2006.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1941 to November 
1945.

This appeal to the Board of Veterans' Appeals (Board) arises 
from an October 2004 rating decision in which the RO 
continued the 20 percent rating for service-connected spine 
disability characterized as lumbago.  The Veteran filed a 
notice of disagreement (NOD) in October 2004, and the RO 
issued a statement of the case (SOC) in January 2005.  The 
Veteran filed a substantive appeal (via a VA Form 9, Appeal 
to Board of Veterans' Appeals) in March 2005.

In a December 2006 rating decision, the RO assigned a 40 
percent rating for the Veteran's service-connected lumbago, 
effective August 7, 2006.  Also in December 2006, the RO 
denied the Veteran service connection for Paget's disease.

In January 2007, the Veteran testified during a Board hearing 
before the undersigned Veterans Law Judge at the RO; a 
transcript of the hearing is of record.

In June 2007, the undersigned Veterans Law Judge granted the 
motion of the Veteran's representative to advance this appeal 
on the Board's docket, pursuant to 38 U.S.C.A. § 
7107(a)(2)(C) (West 2002) and 38 C.F.R. § 20.900(c) (2007). 

In July 2007, the Board remanded the claim on appeal to the 
RO (via the Appeals Management Center (AMC) in Washington, 
DC) for additional action, including affording the Veteran 
full opportunity to file an NOD with the December 2006 denial 
of his claim for service connection for Paget's disease.  The 
AMC construed an August 2007 statement from the Veteran as 
expressing disagreement with the denial of service connection 
for Paget's disease, and issued a SOC on that issue on March 
5, 2008.  Thereafter, the claims file reflects two copies of 
a VA Form 9, Appeal to Board of Veterans' Appeals.  One copy 
is dated April 7, 2008.  This copy does not bear a date stamp 
from the RO.  The second copy is also dated April 7, 2008, 
but is date stamped as received by the RO on October 27, 2008 
(well after the time period for filing a substantive appeal).    

In June 2008, the Board  determined that an increased rating 
of 40 percent for spine disability characterized as lumbago, 
for the period from June 17, 2004 through August 6, 2006, was 
warranted.  In the introduction of the decision, the Board 
noted that Veteran had not timely perfected an appeal on the 
matter of service connection for Paget's disease.  

While the Board awarded a higher rating of 40 percent for 
lumbar spine disability from August 7, 2006, as higher 
ratings are available after that date, and the appellant is 
presumed to be seeking the maximum available benefit, the 
Board considered the claim for higher rating from August 7, 
2006 as remaining viable on appeal. See AB v. Brown, 6 Vet. 
App. 35, 38 (1993).   Hence, in June 2008, the RO remanded 
that matter to the RO, via the AMC, for additional 
development.  After accomplishing the requested action, the 
AMC  denied a rating greater than 40 percent for lumbago, 
from August 7, 2006 (as reflected in a March 2008 SSOC), and 
returned that matter to the  Board.

The Board notes that in August 2009, the Veteran submitted 
additional evidence directly to the Board, without a waiver 
of initial RO consideration of the evidence.  This evidence 
consists of a letter written by the Veteran's daughter, C.H., 
M.D., in which she describes the effects of the Veteran's 
lumbago.  Therefore, although the Veteran did not waive 
initial RO consideration of this additional evidence, the 
Board is not precluded from considering the Veteran's appeal 
for service connection for Paget's disease, as the additional 
evidence pertains solely to the Veteran's claim for an 
increased rating for spine disability characterized as 
lumbago (which, as indicated, below, is again being remanded 
to the RO, via the AMC).

As a final preliminary matter, the Board notes that, in an 
Informal Hearing Presentation (IHP) filed with the Board in 
September 2009, the Veteran's representative listed service 
connection for Paget's disease as one of two issues remaining 
on appeal.  No explanation as to how the Board has 
jurisdiction of that issue was provided.  However, upon  
further, careful  review of the claims file and, affording 
the Veteran the benefit of the doubt, the Board now accepts 
the first copy of the April 2008 VA Form 9 of record (the 
copy without the RO date stamp) as being timely filed, as it 
appears in the claims file before a document dated in 
June 2008.  Thus, the matter of  service connection for 
Paget's disease is now considered properly before the Board.  
Because the Veteran and his representative have had ample 
opportunity to present evidence and argument on this issue 
(to include during the 2007 Board hearing and in the above-
referenced IHP), the Veteran is not prejudiced by the Board's 
action in this regard, at this juncture.

The Board's decision addressing the claim for service 
connection for Paget's disease is set forth below.  The claim 
for a rating in excess of 40 percent for spine disability 
characterized as lumbago, from August 7, 2006, is addressed 
in the remand following the order; this  matter is being 
remanded to the RO, via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant when further 
action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim herein decided have been accomplished.

2.  Although the service treatment records indicate that the 
Veteran experienced back pain while on active duty, Paget's 
disease was first diagnosed many years after the Veteran's 
discharge from service, and there is no competent evidence or 
opinion of a medical relationship between any such current 
disability and the Veteran's military service.




CONCLUSION OF LAW

The criteria for service connection for Paget's disease are 
not met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107(b) 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, in an October 2006 pre-rating letter, the RO 
provided notice to the Veteran regarding what information and 
evidence was needed to substantiate the claim for service 
connection for Paget's disease, what information and evidence 
must be submitted by the appellant, and what information and 
evidence would be obtained by VA; this letter also provided 
the Veteran with information pertaining to the assignment of 
disability ratings and effective dates, as well as the type 
of evidence that impacts those determinations.  The 
December 2006 rating decision reflects the initial 
adjudication of the claim after issuance of this letter.  
Hence, the October 2006 letter-which meets the content of 
notice requirements described in Dingess/Hartman and 
Pelegrini-also meets the VCAA's timing of notice 
requirement.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter herein decided.  Pertinent medical 
evidence associated with the claims file consists of service, 
VA and private treatment records.  Also of record and 
considered in connection with the appeal is the transcript of 
the Veteran's January 2007 Board hearing, along with various 
written statements provided by the Veteran, and by his 
representative, on his behalf.  The Board also finds that no 
additional RO action to further develop the record on the 
claim for service connection for Paget's disease is 
warranted.

The Board  acknowledges that the Veteran has not undergone  
VA examination to obtain a medical n opinion regarding his 
claimed Paget's disease.  The Board emphasizes, however, that 
the claim is one for service connection.  As indicated in 
more detail below, in this case, Paget's disease was not 
diagnosed until many years post service, and there is no 
medical suggestion whatsoever  that  Paget's disease  had its 
onset in service, as alleged, or that the disease-not the 
type subject to lay observation -is otherwise medically 
related to service.   As the current record does not reflect 
even a prima facie claim for service connection for the 
claimed disability, VA is not required to  obtain a  medical 
opinion commenting upon the etiology of the claimed 
disability.  See 38 U.S.C.A. § 5103A(d); Wells v. Principi, 
326 F. 3d. 1381, 1384 (Fed. Cir. 2003).  See also Duenas v. 
Principi, 18 Vet. App. 512 (2004) (per curium).

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the Veteran has been notified and made aware of the evidence 
needed to substantiate this claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with this claim.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter herein decided, at this 
juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006) (rejecting the argument that the Board lacks authority 
to consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).



II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge from service when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Considering the claim for service connection in light of the 
above, the Board finds that the claim must be denied.

Service treatment records show that the Veteran was seen for 
pain in his back in August 1941.  The service examiner noted 
that the Veteran has a sacro-iliac sprain, and no disease was 
found.  In November 1944, a service examiner opined that the 
Veteran had lumbago.  On the November 1945 separation 
examination report, it is indicated that the Veteran injured 
his back in 1944 but had no residuals.

A VA radiologist noted in January 2005 that the sclerosis was 
seen in the T10-L1 vertebral bodies which was known to be due 
to Paget's disease.  A VA treatment record from February 2005 
indicated that the Veteran's alkaline phosphates were rising, 
and the Veteran had Paget's disease.  A VA rheumatologist 
opined in March 2006 that although the Veteran experienced 
continuing back pain, he had no signs for active Paget's 
disease at that time.

In April 2006, J.I.S., M.D., opined that the Veteran had 
consistently shown very high alkaline phosphates and was 
diagnosed with Paget's disease.

In April and May of 2006, the Veteran stated that doctors had 
told him that Paget's disease showed in his records for over 
18 years.  He said that a doctor told him in 1972 that he had 
Paget's disease.  He said essentially that his spine disorder 
should be characterized as Paget's disease and not lumbago.

In the report of an August 2006 VA examination, the examiner 
noted that the Veteran had Paget's disease of the lumbar 
spine that was diagnosed more than 25 years post-service.  
The examiner specifically noted that an X-ray report from 
1947 described no evidence for Paget's disease.  It was 
further noted that the Veteran's current alkaline phosphate 
level was normal, which suggested that the Veteran was not 
currently suffering a flare of Paget's disease.

During the Veteran's January 2007 Board hearing, the Veteran 
said that he was first given a blood test by the VA in 1986 
or 1987, and that test showed that his alkaline phosphates 
were high.  He reported that since that time, his condition 
had deteriorated, and a VA rheumatologist had told him he had 
Paget's disease.  He indicated that the Paget's disease had 
currently stopped, but he had to undergo tests every three 
months to see if it came back.

The Veteran stated in August 2008 that he was diagnosed with 
Paget's disease in 1972.  He said that his deterioration was 
halted through an invasive transfusion in 2006, but the 
damage had already been done.  He said that a doctor told him 
that his diagnosis in 1944 should have been Paget's disease.  
The Veteran concluded that his Paget's disease actually 
started in 1944.

In December 2008, a VA orthopedist opined that the Veteran 
has multilevel degenerative disk disease, faced degenerative 
joint disease, plus Paget disease.

The evidence of record clearly establishes that the Veteran 
currently has Paget's disease, as reflected,  for example, in 
the December 2008 VA examiner's opinion which includes a 
diagnosis of Paget's disease.  However, the record simply 
fails to establish that Paget's disease is medically related 
to service.  

While the service treatment records indicate that the Veteran 
experienced back pain while on active duty, these records 
reflect no comment or opinion attributing that pain to 
Paget's disease.  Rather, the pain was attributed  to 
lumbago, a disability for which service connection has been 
granted.  There is otherwise no in-service finding or other 
medical indicia of Paget's disease; in fact, an August 2006 
VA examiner pointed out that an X-ray report from 1947 
described no evidence of Paget's disease.  Thus, Paget's 
disease was not shown in service.  

The Board further notes that there was no medical indication 
of Paget's disease until many years after service.  While the 
Veteran has asserted that a doctor him, in l972, that he had 
Paget's disease, even if true, this would place the first 
indication of the disease many years after the Veteran's 1945 
discharge from service.  Moreover, an actual documented 
diagnosis of Paget's disease does not  appear in the medical 
evidence until  January 2005-more than 30 years the 
diagnosis to which the Veteran refers (in 1972), and 
approximately 50 years after the Veteran's discharge from 
service.  The Board notes that the passage of many years 
between discharge from active service and the medical 
documentation of a claimed disability is a factor that tends 
to weigh against a claim for service connection.  See 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

Further, the Board notes that none of the medical  records 
include any medical comment or opinion even suggesting that 
the Veteran's Paget's disease had its onset in or is 
otherwise medically related to his  active duty service, and 
neither the Veteran nor his representative has presented or 
identified any such evidence or opinion.  Although the 
Veteran has asserted that doctors have told him that his in-
service diagnosis of lumbago was a misdiagnosis, the record 
does not contain an actual medical statement to this effect, 
and the Veteran's assertions of what a doctor told him does 
not constitute competent evidence of the required nexus.  
See, e,.g., Robinette v. Brown, 8 Vet. App. 69. 77-78 (1995).  
Without competent evidence of a medical connection between 
the Veteran's current diagnosis of Paget's disease and his 
active service, service connection cannot be granted.

In addition to the medical evidence, in adjudicating this 
claim, the Board has considered the assertions of the 
appellant and his representative; however, none of this 
evidence provides a basis for allowance of the claim.  As 
indicated above, the claim turns on the medical matter of 
whether there exists a medical  relationship between the 
Paget's disease diagnosed post service and active duty 
service-a matter within the province of trained medical 
professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 
(1994).  As the appellant and his representative are not 
shown to be other than laypersons without appropriate medical 
training and expertise, neither is competent to render a 
probative (persuasive) opinion on a medical matter.  See, 
e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  Hence, the lay assertions in this 
regard have no probative value.

For all the foregoing reasons, the Board finds that the claim 
for service connection for Paget's disease must be denied.  
In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
no competent, probative evidence supports the claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).


ORDER

Service connection for Paget's disease is denied.


REMAND

Unfortunately the Board finds that further RO action is 
warranted on the claim for a rating in excess of 40 percent 
for spine disability, characterized as lumbago, from August 
7, 2006, even though such will, regrettably, further delay an 
appellate decision on this  matter..

The Board observes that in December 2008, the Veteran 
underwent VA examination by a neurologist to obtain medical 
comment as to whether the Veteran experienced separately-
ratable neurological symptoms as a component of his service-
connected spine disability characterized as lumbago.  The 
examiner stated that the Veteran's sensation was decreased 
bilaterally in the lower extremities in a stocking 
distribution to light touch, monofilament and temperature.  
The assessment was low back pain, lumbar stenosis.  In 
June 2009, the examiner added that the Veteran had a 
separately ratable neurological disability in addition to his 
orthopedic disability as a manifestation of the service-
connected lumbar spine disability.  It was noted that the 
Veteran had multilevel lumbar degenerative disk disease with 
evidence of spinal stenosis and multilevel radiculopathy.  
However, the examiner did not provide enough information for 
rating purposes.  The examiner did not specify which nerves 
were affected, and the extent and severity of the 
neurological manifestations was not adequately described.  

To properly evaluate the neurological aspects of the 
Veteran's service-connected lumbar spine disability, the 
Board finds that a more comprehensive examination (with 
detailed findings responsive to the applicable rating 
criteria), is needed..  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the RO should arrange for the Veteran to undergo 
VA  neurological examination, by an appropriate physician, at 
a VA medical facility.  The Veteran is hereby notified that 
failure to report to the scheduled examination, without good 
cause, shall result in  denial of the claim for increase.  
See 38 C.F.R. § 3.655(b) (2009).  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  If the Veteran fails to report to the 
scheduled examination, the RO must obtain and associate with 
the claims file copies of any notice(s) of the date and time 
of the examination sent to the Veteran by the pertinent VA 
medical facility.

Prior to arranging for the Veteran to undergo this 
examination, and to ensure that all due process requirements 
are met, the RO should also give the Veteran another 
opportunity to provide information and/or evidence pertinent 
to the claim on appeal.  The notice letter to the Veteran 
should explain that he has a full one-year period for 
response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see 
also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2009) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year notice period).

After providing the required notice, the RO should attempt to 
obtain any additional evidence for which the Veteran provides 
sufficient information, and, if needed, authorization, 
following the current procedures prescribed in 38 C.F.R. 
§ 3.159..  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159..  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal in 
light of, in particular,  all evidence added to the record 
since the RO's last adjudication of the claim (to include the 
statement by the Veteran's daughter that generally describes 
the condition of the Veteran's spine, which was submitted in 
August 2009 without a waiver of initial RO consideration of 
the evidence).   The RO's adjudication of the claim should 
also include consideration of whether "staged" rating of 
the Veteran's disability (assignment of different ratings for 
distinct periods of time, based on the facts found) pursuant 
to Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007) is 
appropriate.

As a final point, the Board emphasizes to the RO that, in 
adjudicating the claim for higher rating, the RO should 
consider all of the Veteran's orthopedic and neurological 
manifestations of lumbar spine disability, notwithstanding 
the denial of service connection for Paget's disease (as 
reflected above).  The current record includes a medical 
opinion that it is not possible to distinguish the effects 
and impairment attributable to service-connected back 
disability from that attributable to nonservice-connected 
back disability.  Under these circumstances, the benefit-of-
the-doubt doctrine mandates  that all such symptomatology 
should be attributed to the service-connected lumbar spine 
disability.  See 38 U.S.C.A. § 3.102; .Mittleider v. West, 11 
Vet. App. 181 (1998). 

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should send to the Veteran and 
his representative a letter requesting 
that the Veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the claim 
on appeal that is not currently of record.  

The RO should also clearly explain to the 
Veteran that he has a full one-year period 
to respond (although VA may decide the 
claim within the one-year period).

2.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified, following the current 
procedures set forth in 38 C.F.R. § 3.159. 
 All records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the Veteran and his 
representative of the records that were 
not obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

3.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file, the RO 
should arrange for the Veteran to undergo 
a VA neurological examination, by an 
appropriate physician, at a medical 
facility.  The entire claims file, to 
include a complete copy of this REMAND, 
must be made available to the physician 
designated to examine the Veteran, and the 
examination report should include 
discussion of the Veteran's documented 
medical history and assertions.  All 
indicated tests and studies should be 
accomplished (with all results made 
available to the requesting physician 
prior to the completion of his or her 
report), and all clinical findings should 
be reported in detail.

The physician should identify, and 
indicate the frequency or extent of, as 
appropriate, all neurological 
manifestations of the Veteran's spine 
disability characterized as lumbago to 
specifically include radiculopathy as well 
as specific neuropathy with characteristic 
pain, demonstrable muscle spasm, foot 
drop, loss of muscle strength, absent 
ankle jerk, and/or muscular atrophy.  The 
physician should specifically identify all 
separately ratable neurological 
manifestations of the lumbar spine to 
include a description of each nerve 
affected.  Each manifestation should be 
assessed as mild, moderate, or severe.

The physician should also conduct range of 
motion testing of the thoracolumbar spine 
(expressed in degrees).  The physician 
should render specific findings as to 
whether there is objective evidence of 
pain on motion, weakness, excess 
fatigability, and/or incoordination.  If 
pain on motion is observed, the physician 
should indicate the point at which pain 
begins.  In addition, the physician should 
indicate whether, and to what extent, the 
Veteran experiences likely functional loss 
of the lumbar spine due to pain and/or any 
of the other symptoms noted above during 
flare-ups and/or with repeated use; to the 
extent possible, the examiner should 
express any such additional functional 
loss in terms of additional degrees of 
limited motion.

Further, based on consideration of all 
neurological and orthopedic manifestations 
of lumbar spine disability., the physician 
should render findings as to the existence 
and frequency of incapacitating episodes 
(i.e., a period of acute signs and 
symptoms due to his disability that 
requires bed rest prescribed by a 
physician and treatment by a physician).  
The examiner should opine whether, over 
the last 12-month period, the Veteran's 
incapacitating episodes (meeting the 
definition above), if any, had a total 
duration of (a) at least one week but less 
than two weeks; (b) at least two weeks but 
less than four weeks; (c) at least four 
weeks but less than six weeks; or (d) at 
least six weeks.

The examiner should set forth all 
examination findings, together with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

4.  If the Veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file a copy 
of any notice(s) of the date and time of 
the examination sent to the Veteran by the 
pertinent VA medical facility.

5.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim remaining 
on appeal in light of all pertinent 
evidence and legal authority.  

If the Veteran fails, without good cause, 
to report to the scheduled examination, 
the RO should apply the provisions of 
38 C.F.R. § 3.655(b), as appropriate.  
Otherwise, the RO should adjudicate the 
claim for increase in light of pertinent 
evidence (to particularly include all that 
added to the record since the RO's last 
adjudication of the claim) and legal 
authority.  The RO's adjudication of the 
claim should be based on consideration of 
all orthopedic and neurological 
manifestations of spine disability 
(consistent with 38 C.F.R. § 3.102 and 
Mittleider, cited to above), and should 
include consideration of whether 
"staged" rating of the Veteran's spine 
disability, pursuant to Hart (cited to 
above) is appropriate.

7.  If the benefit sought on appeal 
remains denied, the RO must furnish to the 
Veteran and his representative an 
appropriate supplemental SOC that includes 
clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The Veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 


§§ 5109B, 7112 (West Supp. 2009).  The RO is reminded that 
this appeal has been advanced on the Board's docket.



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


